MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                            FILED
regarded as precedent or cited before any                                    Jul 27 2020, 9:52 am

court except for the purpose of establishing                                     CLERK
the defense of res judicata, collateral                                      Indiana Supreme Court
                                                                                Court of Appeals
                                                                                  and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Kimberly A. Jackson                                      Curtis T. Hill, Jr.
Indianapolis, Indiana                                    Attorney General of Indiana

                                                         Sierra A. Murray
                                                         Deputy Attorney General

                                                         Alexis G. Sizemore
                                                         Certified Legal Intern
                                                         Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

James Darren Pearman,                                    July 27, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         20A-CR-39
        v.                                               Appeal from the Vermillion Circuit
                                                         Court
State of Indiana,                                        The Honorable Jill Wesch, Judge
Appellee-Plaintiff.                                      Trial Court Cause Nos.
                                                         83C01-1811-F6-171
                                                         83C01-1908-F6-139



Brown, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-CR-39| July 27, 2020                           Page 1 of 6
[1]   James Darren Pearman appeals his aggregate sentence for theft and two counts

      of possession of methamphetamine as level 6 felonies. We affirm.


                                      Facts and Procedural History

[2]   On November 13, 2018, Pearman knowingly or intentionally possessed pure or

      adulterated methamphetamine. That same day, he committed theft of a TC-70

      handheld scanner worth at least $750 from Walmart. On November 15, 2018,

      the State charged Pearman under cause number 83C01-1811-F6-171 (“Cause

      No. 171”) with possession of methamphetamine and theft as level 6 felonies,

      possession of marijuana as a class B misdemeanor, and possession of

      paraphernalia as a class C misdemeanor. The State also alleged that he was an

      habitual offender.


[3]   On August 22, 2019, while on bond with respect to the charges under Cause

      No. 171, Pearman knowingly possessed methamphetamine. On August 23,

      2019, the State charged Pearman under cause number 83C01-1908-F6-139

      (“Cause No. 139”) with possession of methamphetamine as a level 6 felony and

      operating a motor vehicle while driving privileges are suspended as a class A

      misdemeanor.


[4]   On November 6, 2019, Pearman and the State entered into a plea agreement

      pursuant to which Pearman agreed to plead guilty to possession of

      methamphetamine and theft as level 6 felonies under Cause No. 171 and

      possession of methamphetamine as a level 6 felony under Cause No. 139, and




      Court of Appeals of Indiana | Memorandum Decision 20A-CR-39| July 27, 2020   Page 2 of 6
      the State agreed to dismiss the other charges and allegation that he was an

      habitual offender.


[5]   At a hearing on December 3, 2019, the trial court accepted the plea agreement.

      Pearman testified that he had a drug addiction for about twenty years. When

      asked about the sort of prior treatment he had for drug addiction, he answered:

      “Hamilton Center, AA classes, NA classes. I just done the MRT program.”

      Transcript Volume II at 68. He indicated that he started the MRT program

      after he was incarcerated and had just completed it. When asked if there was

      some concern about his release given his addiction, he answered: “I’m not

      concerned. I’m done with it.” Id. at 71. When asked if he could use help upon

      being released from jail, he answered: “Well, yes. I could use some help, yes.

      A sponsor.” Id. Defense counsel introduced and the court admitted a letter

      from the Resident Coordinator of Salvaged Lives Life Center indicating that

      there was a bed available for Pearman. Pearman indicated he might be able to

      do home detention.


[6]   Pearman’s wife stated that she did not post the bond for him in part because she

      wanted him to “dry out” and “get the drugs out of his system.” Id. at 75. She

      testified that she observed a positive change in Pearman since he had been in

      jail. She stated that “home detention would not be an option” and she thought

      participating in the Salvaged Lives Life Center would “be the best.” Id. at 76.


[7]   The court found Pearman’s completion of the MRT program during his

      incarceration and his guilty plea to be mitigating factors. It found his criminal


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-39| July 27, 2020   Page 3 of 6
       history to be an aggravating circumstance, stating, “Mr. Pearman, the reason

       the Court is sentencing you to the Department of Corrections, your aggravating

       circumstance is your criminal history. It’s quite lengthy. Four felonies, 12 prior

       misdemeanors and these two felonies. One was committed while you were out

       on bond for the other.” Id. at 81.


[8]    In Cause No. 171, the trial court sentenced Pearman to concurrent terms of two

       and one-half years each for possession of methamphetamine and theft. In

       Cause No. 139, it sentenced Pearman to one and one-half years for possession

       of methamphetamine and ordered that he serve the sentence consecutively to

       the sentence imposed under Cause No. 171. In both cases, the court

       recommended Recovery While Incarcerated and noted it would consider a

       modification of the sentence upon successful completion of the clinically

       appropriate substance abuse treatment program as determined by the

       Department of Correction.


                                                    Discussion

[9]    The issue is whether Pearman’s sentence is inappropriate in light of the nature

       of the offenses and his character. Pearman argues that his sentence is

       inappropriate because his offenses were the product of his long-term addiction

       for which he had never received intensive treatment and he has demonstrated

       his commitment to future sobriety since being incarcerated.


[10]   Ind. Appellate Rule 7(B) provides that we “may revise a sentence authorized by

       statute if, after due consideration of the trial court’s decision, [we find] that the


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-39| July 27, 2020   Page 4 of 6
       sentence is inappropriate in light of the nature of the offense and the character

       of the offender.” Under this rule, the burden is on the defendant to persuade

       the appellate court that his or her sentence is inappropriate. Childress v. State,

       848 N.E.2d 1073, 1080 (Ind. 2006).


[11]   Ind. Code § 35-50-2-7(b) provides that a person who commits a level 6 felony

       shall be imprisoned for a fixed term between six months and two and one-half

       years, with the advisory sentence being one year.


[12]   Our review of the nature of the offenses reveals that Pearman knowingly or

       intentionally possessed pure or adulterated methamphetamine and committed

       theft of a TC-70 handheld scanner worth at least $750 from Walmart. While on

       bond for these offenses, he knowingly possessed methamphetamine.


[13]   Our review of the character of the offender reveals that Pearman pled guilty to

       theft and two counts of possession of methamphetamine as level 6 felonies and

       the State agreed to dismiss charges of possession of marijuana as a class B

       misdemeanor, possession of paraphernalia as a class C misdemeanor, and

       operating a motor vehicle while driving privileges are suspended as a class A

       misdemeanor, as well as the allegation that Pearman was an habitual offender.

       Pearman testified at the guilty plea hearing that he has had a drug addiction

       problem for about twenty years and, prior to his arrest, he used

       methamphetamine daily. He also testified that he previously received addiction

       treatment through the Hamilton Center as a condition of probation and

       attended AA and NA classes. While incarcerated, he completed the MRT


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-39| July 27, 2020   Page 5 of 6
       program and continued to attend classes after graduating. When asked about

       his concern regarding his drug addiction after release, Pearman stated “I’m not

       concerned. I’m done with it.” Transcript 70-71.


[14]   As a juvenile, Pearman had adjudications for criminal mischief, conversion,

       and possession of marijuana. As an adult, Pearman has been convicted of four

       felonies and twelve misdemeanors. His convictions include sexual misconduct

       with a minor, theft, retail theft, domestic battery, operating a vehicle with a

       BAC of .08 or more, battery resulting in bodily injury, resisting law

       enforcement, possession of paraphernalia, and possession of marijuana. He has

       violated terms of his probation three times and has been unsatisfactorily

       discharged from probation three times.


[15]   After due consideration, we conclude that Pearman has not sustained his

       burden of establishing that his aggregate sentence of four years is inappropriate

       in light of the nature of the offenses and his character.


[16]   For the foregoing reasons, we affirm Pearman’s sentence.


[17]   Affirmed.


       Robb, J., and Crone, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-39| July 27, 2020   Page 6 of 6